[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE OBJECTION TO REGISTRATION OF FILING JUDGMENT
The defendant objects to the registration in Connecticut of the Kansas judgment entered against him in Subway Restaurants, Inc. v. Kessler andBanks, Case No. 90C12370, District Court of Johnson County, Kansas (July 19, 1996). All the issues raised by the defendant have been fully explored in other fora, resulting in well reasoned decisions adverse to him, which reasoning this court adopts. See, Subway Restaurants, Inc. v.Kessler, 266 Kan. 433, 970 P.2d 526 (1998) and the reasoning behind the court's orders of July 1, 1998 (Dierker, Jr., J.), August 14, 1998 (Calvin, C.J.), and December 7, 1999, (Dierker, Jr., J.), all of which are dispositive of the issues raised by the defendant here. Because the court finds the reasoning of those decisions persuasive, it is not necessary to consider whether, independent of their merits, those decisions collaterally estop the defendant to raise his present objections.
The objection to the registration of the filing judgment is therefore overruled.
Jonathan E. Silbert, Judge CT Page 7231